March 28, 2008


Mr. Gregory R. Ave
Walters, Balido & Crain, L.L.P.
900 Jackson Street, Suite 600
Dallas, TX 75202
Mr. Garry Philip Cantrell
Cantrell Law Firm
1620 East Beltline Rd
Carrollton, TX 75006

RE:   Case Number:  06-0106
      Court of Appeals Number:  10-04-00298-CV
      Trial Court Number:  03-C3352

Style:      NATIONWIDE INSURANCE COMPANY
      v.
      MOHAMAD ELCHEHIMI, INDIVIDUALLY AND AS PARENT AND NEXT FRIEND OF
      KHALED ELCHEHIMI AND LUKMAN ELCHEHIMI, MINORS

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sharri Roessler  |
|   |Ms. Cindy Polley     |
|   |Mr. Levon G.         |
|   |Hovnatanian          |